The CouRT
(CRanch, C. J., doubting,)
refused to arrest the judgment, being of opinion that the averment that it was a banknote of the Union Bank of Georgetown, to the amount of ten dollars, of the value of ten dollars, was sufficient, and that it was not necessary to aver it to be a bank-note “ for the payment of money to the amount of ten dollars.” Verdict, guilty.
The Court sentenced the defendant to three years imprisonment and labor in the penitentiary, but he was pardoned by the President of the United States. ■